         Case 3:20-cv-00133-JCH Document 129 Filed 07/13/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

         Plaintiff,
 v.
                                                     JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                     JULY 13, 2020
      Defendants.LY??
 __________________________________


                              PLAINTIFF’S MOTION TO COMPEL


       Pursuant to Federal Rule of Civil Procedure 37 and District of Connecticut Local Rule 37,

Plaintiff Jakub Madej hereby submits his Motion to Compel Defendant Yale University (“Yale”,

“Defendant”) to submit responses to Plaintiff's First Set of Interrogatories, served on May 15,

2020. In support of this Motion and in accordance with District of Connecticut Local Rules 7(a)1

and 37(b)1, Defendant respectfully directs the Court to his Memorandum of Law in Support and

accompanying exhibits, filed concurrently.


       WHEREFORE, Plaintiff respectfully requests that this Court order Defendant to provide

full and complete responses to Plaintiff’s First Set of Interrogatories within five (5) days from the

date of the Court's Order, find that Defendant has waived any and all objections to Plaintiff’s First

Set of Interrogatories, award the Plaintiff reasonable expenses incurred in obtaining this order,

including attorneys' fees, and award the Plaintiff all other just and equitable relief to which he may

be entitled.
          Case 3:20-cv-00133-JCH Document 129 Filed 07/13/20 Page 2 of 2



                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub J. Madej
                                                            LAWSHEET
                                                            415 Boston Post Rd Ste 3-1102
                                                            Milford, CT 06460
                                                            T: (203) 928-8486
                                                            F: (203) 902-0070
                                                            E: j.madej@lawsheet.com

                                                            Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE


      All attorneys of record will receive a notice of this filing via email from the Court’s CM/ECF
system.

                                                            /s/ Jakub Madej
